Citation Nr: 1420708	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from May 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2008 rating decision, in relevant part, denied service connection to PTSD.  In April 2009, the Veteran filed a notice of disagreement (NOD).  In April 2010, the RO issued a statement of the case (SOC) continuing the denial.  In May 2010, the Veteran perfected an appeal and requested a hearing before the Board.  In July 2012, the Veteran and his spouse testified before the Board at a videoconference hearing.  A transcript of that hearing is of record.

The October 2011 rating decision denied service connection for bilateral lower extremity peripheral neuropathy.  In May 2012, the Veteran filed an NOD.  In June 2012 the RO issued an SOC continuing its denial.  At the time of the July 2012 Board hearing, the Veteran had not perfected his appeal as to this issue; however, during the hearing the Veteran expressed intent to appeal the denial.  In light of the Veteran's statement, the undersigned accepted testimony on the issue of service connection for bilateral lower extremity peripheral neuropathy.

The Board notes that the VA Form 9 (or an equivalent) is not jurisdictional in nature and that therefore the requirement that such be submitted may be waived by the Board.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Under the circumstances of this case, the substantive appeal requirement is waived and the claim relating to bilateral lower extremity peripheral neuropathy is now considered a component of the instant appeal.

Subsequent to the hearing, the Veteran submitted additional medical evidence along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304.

The Board observes the Veteran initially submitted a claim for service connection for PTSD.  However, the evidence of record also indicates the Veteran has received diagnoses of other psychiatric disorders, including anxiety disorder, not otherwise specified (NOS), and panic disorder without agoraphobia.  See, e.g., VA treatment records dated in July 2007 and July 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Court held that a claim of entitlement to service connection for a psychiatric disorder included any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id.  As such, in light of the Court's holding in Clemons, the Board has amended the issues on appeal as reflected above.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide his claims.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

I.  Acquired psychiatric disorder, to include PTSD

The Veteran claims service connection for PTSD as a result of fear of hostile military or terrorist activity while serving in Vietnam.  See 38 C.F.R. § 3.304(f)(3).  Specifically, the Veteran's claimed stressor consisted of encountering constant Viet Cong rocket attacks while assigned to the 148th Ordnance Company, 3rd Ordnance Battalion, and stationed at Vung Tau and Long Binh.  See October 2007 statement.  Based on a review of the evidence of record, and resolving reasonable doubt in favor of the Veteran, the RO conceded an in-service stressor.  See June 2008 rating decision.

In June 2008, the Veteran underwent a VA PTSD compensation and pension (C&P) examination.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), as required by regulation.  See 38 C.F.R. § 4.125(a).  Based on this examination, the RO denied the Veteran's claim.

At his July 2012 Board hearing, the Veteran testified that he has been under the care of a VA psychiatrist since 2007 and had been diagnosed with PTSD.  A review of the medical evidence of record supports the Veteran's assertion.  For example, VA psychiatric outpatient clinic notes, dated in August 2011, April 2012, and July 2012, reflect a diagnosis of "PTSD Chronic."  These treatment records, however, do not confirm that the claimed stressor is the basis for the PTSD diagnosis or that the Veteran's symptoms are related to the claimed stressor, as required by regulation.  See 38 C.F.R. § 3.304(f)(3).  In any event, such opinion must be offered by a VA C&P examiner, and not a treatment provider, as VA psychiatrists or psychologists qualified to perform C&P examinations are specially trained with regard to PTSD.  See 75 Fed. Reg. 39,846-48 (July 13, 2010) (outlining why the regulation requires an opinion by a VA psychiatrist or psychologist or one with whom VA has contracted, and specifically discussing the qualifications of those psychiatrists or psychologists that perform VA C&P examinations).

In light of the foregoing, and to address the possibility of service connection for an acquired psychiatric disorder other than PTSD, a new VA examination and opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Bilateral lower extremity peripheral neuropathy

The Veteran claims service connection on a presumptive basis for bilateral lower extremity peripheral neuropathy as due to exposure to Agent Orange.  See November 2010 claim.  Herbicide exposure during service is presumed, as the Veteran's DD Form 214 reflects that he served in Vietnam with the 148th Ordinance Company.

The Veteran was not provided a VA examination for this claimed disability.  In October 2011, the RO denied the Veteran's claim because the "medical evidence fail[ed] to show that [his] bilateral lower extremity peripheral neuropathy [was] acute or subacute and manifested to a compensable degree within the time period" required by regulation.  The RO also denied service connection on a direct basis because the "condition neither occurred in nor was caused by service."  See also June 2012 SOC.

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).  

VA medical records dated in August 2010 and September 2010 reflect symptoms suggestive of peripheral neuropathy and a July 2012 VA psychiatric progress note indicated the Veteran was prescribed medication for peripheral neuropathy.  Because it is unclear from these records when the Veteran first experienced symptoms of peripheral neuropathy, and in light of his presumed exposure to herbicides in service, a VA examination and opinion is now appropriate.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records related to the claimed disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After obtaining any outstanding medical records, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  The Veteran has requested at least two weeks' notice of the examination date to accommodate his work schedule, which involves frequent travel.  This remand and entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Psychological testing with a view toward determining whether the Veteran now meets the criteria for a diagnosis of PTSD should be accomplished.

The examiner should specifically address the following:

(a)  The existence of any current acquired psychiatric disorders.

(b)  If the Veteran is not diagnosed with anxiety disorder, NOS, panic disorder without agoraphobia, or PTSD, explain why such diagnosis is not warranted, specifically commenting on the July 2007, August 2011, April 2012, and July 2012 VA treatment records reflecting such diagnoses.

(c)  For each diagnosed acquired psychiatric disorder, such as anxiety disorder, panic disorder, PTSD, or any other psychiatric disability, state whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset in or is otherwise related to his military service.  If PTSD is diagnosed, state whether the conceded in-service stressor, described above, led to the development of the disability, and whether the PTSD symptoms are related to the stressor.  An explanation for each opinion should be provided.

The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, and especially any continuity of symptoms since military service, should be set forth in detail.

3.  After obtaining any outstanding medical records, schedule the Veteran for a VA examination to determine the nature and onset of his claimed bilateral lower extremity peripheral neuropathy.  The Veteran has requested at least two weeks' notice of the examination date to accommodate his work schedule, which involves frequent travel.  This remand and entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record, examining the Veteran, and conducting any necessary testing, the examiner should confirm by diagnosis the presence of the claimed bilateral lower extremity peripheral neuropathy and address the following:

(a)  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam

(b)  If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service.

(For the purposes of providing any opinion, the Veteran's exposure to herbicides, including Agent Orange, during service is presumed.)

In rendering any opinion, the examiner is instructed to specifically comment on any statements from the Veteran regarding the onset and continuation of symptoms.  The medical reasons for accepting or rejecting the Veteran's report should be set forth in detail.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, after completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, he and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

